Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6/28/2022 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 6/28/2022 be considered. 

Claim status
Applicant has amended Claim 12, and cancelled claims 15 and 18.  
Claims 12, 19, and 80-88 are under consideration. 


Withdrawn Claim Objections
	The prior objections to Claim 12 has been withdrawn due to applicant’s amendment.


New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the recombinant nucleic acid" in regard to Claim 12.  There is insufficient antecedent basis for this limitation in the claim because Claim 12 is silent to a “recombinant nucleic acid”, thereby rendering Claim 19 incomplete. Appropriate correction is required. 

Withdrawn Claim Rejections - 35 USC § 103
The prior rejections of Claims 12, 19, and 80-88 under 35 U.S.C. 103 as being unpatentable over Mutzke et al., (US 2018/0214537, filed 4/13/2016, prior art of record), in view of Ares et al. (US 5,772,244, patented 6/30/1998, see 3rd party IDS filed 6/04/2021), Colak et al. (J Immuno, 2014,192:5963-5973) and Szabo et al., (Immuno Cell Bio, 2014, 1-8) is withdrawn in order to incorporate the prior art Sarnow et al., (US 5,766,903, patented 6/16/1998, see IDS filed 6/28/2022) to teach that circular RNAs would have been an obvious choice over linear RNAs in a method comprising in vivo administration to a subject because of their increased stability. 


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 19, and 80-88 are rejected under 35 U.S.C. 103 as being unpatentable over Mutzke et al., (US 2018/0214537, filed 4/13/2016, prior art of record), in view of Ares et al. (US 5,772,244, patented 6/30/1998, see 3rd party IDS filed 6/04/2021), Sarnow et al., (US 5,766,903, patented 6/16/1998, see IDS filed 6/28/2022), Colak et al. (J Immuno, 2014,192:5963-5973, prior art of record) and Szabo et al., (Immuno Cell Bio, 2014, 1-8, prior art of record) 

In regard to claim 12, Mutzke et al., teach methods and compositions for eliciting an immune response in a subject comprising administering a circular RNA ([0028, 0030, 0046, 0314, 0317], see claim 2 of Mutzke). Specifically in regard to the subject, Mutzke teaches the RNAs are to be used in pre-clinical and clinical studies [0009, 0016] and teaches human antigens [0033, 0037], which would make obvious human subjects. Specifically in regard to eliciting an innate immune response, Mutzke teaches the circular RNAs elicits innate immune responses that support an adaptive immune response [0005, 0035, 0045-0078].
However, Mutzke is silent with respect to how the circular RNA is generated.
In regard to claim 12, Ares et al. teach methods for making circular RNA by an exogenous non-mammalian self-splicing of a Group I intron from a phage T4 thymidylate synthase (td) gene (col 1, Field of Invention, see Figs. 1 & 10). Specifically, Ares teaches the self-splicing intron is split into two comprising in a 5’ to 3’ order: i) a 3’ portion of the intron followed by a 3’ splice site, ii) a nucleic acid sequence encoding the RNA of interest, and iii) a 5’ portion of the intron comprising a 5’ splice site, wherein splicing of the RNA transcript results in production of the circular RNA (col 2, Summary, see Figs. 1B & 10A).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of administering a circular RNA as taught by Mutzke and combine a method of generating the circular RNA as taught by Ares with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ares because the use of the self-splicing Group I td intron allows accurate and efficient production of large amounts of stable circular RNA in vivo (col 1-2, Field of Invention, col 6, last 4 para., col 10, 4th para.). Furthermore, in regard to the stability of circular RNA, one of ordinary skill would have chosen the circular RNA of Mutzke in view of Ares over linear RNA because Sarnow et al. (1998) teaches that circular RNA are more stable than linear RNA and more resistant to exonucleases (col 2, 3rd para.). Thus, the circular RNAs of Mutzke made by the process of Ares would have been an obvious choice to use in a method of eliciting an immune response in a subject.
However, in regard to the wherein clauses of claims 12, 80 and 88, as stated supra, although Mutzke teaches the circular RNAs comprises single stranded RNA comprising GU rich sequences to induce an innate immune response by TLR7 activation, which function through the intracellular receptor RIG-I [0045-0079], they are silent with respect to the RNA inducing expression of RIG-I.
In regard to claims 12, 80 and 88, Colak teaches that activation of TLR7 in human cells by G/U rich single stranded RNA (alias RNA40) induces expression of RIG-I (alias DDX58) mRNA via qPCR (p. 5987, Fig. 2). Specifically in regard to claim 80, Colak demonstrates that on average there is about a 100 fold increase in RIG-I after TLR7 activation by the RNA; however, in some donor cells RIG-I expression is as high as about 0.2 x 101 compared to media stimulated cells as low as about .2 x 10-2 equating to nearly a 1000 fold increase in RIG-I mRNA expression (see Fig. 2B).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of administering a circular RNA comprising single stranded immunostimulatory RNAs sequences that activate TLR7 as taught by Mutzke, and induced expression in the RIG-I gene as taught by Colak with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Szabo et al. (2014). Similar to Colak, Szabo teaches that activation of TLR7 in human immune cells induces expression of RIG-I (Figs. 1, 2 and 4), and teaches that it would have been obvious to upregulate RIG-I in human immune cells after TLR7 activation so as to allow these cells to be capable of mounting an antiviral response (p. 6, Discussion, 2nd para.), which would have been especially advantageous for the human patients of Mutzke prone to viral infections (see [0031, 0033, 0312, 0317] of Mutzke). Furthermore, in regard to the fold induction of RIG-I as per claim 80, since Colak teaches the fold change in RIG-I mRNA can range from 100 to 1000 fold, in the case where the claimed amounts "lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Applicant is also reminded that the wherein clause of claim 80 "wherein the level of expression of RIG-I mRNA is 500-fold higher than in the absence of said immunogenic circular RNA" does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. administering the immunogenic circular RNA). See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
In regard to claim 19, both Mutzke and Ares teach the RNA are produced from an appropriate gene delivery vector such as a plasmid (see [0011, 0340] of Mutzke and col 2, Field of Invention, col 5, Plasmid of Ares).
In regard to claims 81-82, Mutzke teaches the subject has cancer or an infectious disease such as a virus or bacterium [0036-0039, 0312, 0317].
In regard to claim 83, Mutzke teaches the method further comprises a mixture of RNA molecules that can comprise multiple antigen based vaccines against the subject’s diseases [0029, 0032, 0147].
In regard to claim 84, Mutzke teaches the RNA is administered before the subject contracts said diseases prophylactically such as a vaccine [0312-0313, 0316-0317].
In regard to claim 85, alternatively Mutzke teaches the RNA is administered to treat said diseases, which would have obviously been after a diagnosis [0312-0313, 0316-0317].
In regard to claims 86 and 87, both Mutzke and Sarnow teach the circular RNA encodes an immunogenic peptide such as that derived from a virus or bacteria ([0031, 0035, 0037], see also Example 1 of Mutzke; see also col 6, line 45, col 14, 3rd para., and claim 17 of Sarnow), which would have been obvious according to Sarnow because of the ability of circular RNA to produce large amounts of a desired polypeptide (col 1, lines 56-60).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 6/28/2022 are acknowledged.
First, Applicant argues that instant claims have been amended to recite that the circular RNA is made with a specific expression construct with a specific intron, which is commensurate in scope with Applicant’s unexpected results. Specifically, Applicant’s the inventors have demonstrated unexpected results with respect to the potent upregulation of RIG-I by circular RNAs produced by a process of self-splicing by a Group I intron from the phage T4 td gene as shown in Fig. 2B of the specification. Applicant argues that linear RNA of the same sequence did not induce RIG-I expression.
Second, Applicant argues that the Examiner fails to provide motivation to combine the applied references to arrive at the presently claimed invention with a reasonable expectation of success. Specifically, Applicant argues that the primary reference of Mutzke is silent to using an exogenous intron to induce innate immunity in a circular RNA, and at best lists immunostimulatory RNAs as one of many options.  Furthermore, Applicant argues that the secondary reference of Ares is silent to using circular RNAs for immune signaling or for inducing RIG-I expression. Finally, Applicant argues that although Colak and Szabo teach that G/U rich RNA activates TLR7 and subsequently induces RIG-I expression, Applicant has demonstrated that the claimed invention is not sequence specific since a matched linear RNA did not induce expression of RIG-I as potently as circular RNA. 
Applicant's arguments have been fully considered but they are not found persuasive.
[AltContent: textbox ([img-media_image1.png])]First, in regard to Applicant’s unexpected results, although Applicant’s has demonstrated that linear RNA comprising the Group I intron from T4 phage td gene sequence does not induce RIG-I expression as does the circular Group I intron from T4 phage td gene sequence (see Fig. 5A of Applicant’s specification), it is not clear from Applicant’s specification what are the sequence determinants of the Group I intron from T4 phage td gene that are responsible for RIG-I induction beyond the specific 3’/5’ spliced sequence as demonstrated in Fig. 1D (see adjacent excerpt of Fig. 1D of Applicant’s specification).
In other words, Applicant’s specification described a single self-splicing intronic RNA sequence that when circularized produces a specific splice junction sequence (see SEQ ID NO: 38), which then appears to be a potent regulator of RIG-I expression. However, it must be noted that Applicant’s specification does not describe how the circular sequence induces RIG-I expression.  Thus, in the absence of a broader understanding of how the circular RNA comprising the T4 phage td intron 3’/5’ spliced sequence of SEQ ID NO:38 functions to induce RIG-I, Applicant’s unexpected results are only commensurate in scope with claims that expressly recite a circular RNA that comprises the specific splice junction sequence of SEQ ID NO:38.
Second, in response to Applicant's arguments against the reason to combine the prior art references, MPEP 2144 (IV) states that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). In instant case, Mutzke teaches the use of circular RNAs throughout the specification and claims, teaches RNAs with capable of eliciting an innate immune response, and teaches that an innate immune response would have been advantageous for the vaccination method. Furthermore, Ares teaches that circular RNAs made by splicing of the T4 phage td gene intron are especially advantageous because the use of the self-splicing Group I td intron allows accurate and efficient production of large amounts of stable circular RNA in vivo.  Although Applicant has discovered another property of the circular RNA comprising the T4 phage td gene intron, this does not vacate the motivation to choose the method of Ares for producing the circular RNA of Mutzke. Finally, in regard to the innate immunostimulatory properties of the circular RNA, Mutzke teaches the circular RNAs with such properties would be desirable, and provides specific suggestions for choosing RNAs comprising GU rich sequences to induce an innate immune response by TLR7 activation, which function through the intracellular receptor RIG-I. Although, Mutzke is silent with respect to the GU rich RNA inducing expression of RIG-I, the references of Colak and Szabo teach that this is a natural consequence of RNAs comprising G/U rich motifs, and would provide therapeutically valuable anti-viral response by the immune cells contacted by the circular RNAs. The fact that Applicant has recognized another advantage of circular RNA made by self-splicing of the T4 phage td gene intron which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633